DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to Figure 2A has been withdrawn in light of applicant’s amendments to specification made December 7th, 2021. 
Response to Arguments
Applicant's arguments filed 12/07/2021, with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection. Applicant has amended the claims, thus changing the scope and requiring additional consideration. A new grounds of rejections is set forth below.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9, 11-13 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss et al. US PG Pub [2008/0228215]. 
With respect to Claim 1, Strauss discloses: (Figure 3, 4B-8A) An occlusive device (Figure 3, implant 10, See Figure 4B for use) comprising: an elongate polymer body (primary coil 20 and fiber 85) (The …fibers/fiber bundles 85 are preferably made of polymeric materials, [0051]; Examiner understands that since the primary coil contains polymeric fiber 85, it is therefore a “polymer body” as claimed) including a cover (secondary coil 30) formed of a fiber (fiber 85) (The primary coil 20, secondary coil 30…can also comprise at least one fiber 85, [0043]) wherein the cover is configured to closely conform (the distal end of 30 conforms against or into the proximal end of 20) to at least the polymer body (See Figure 5, See paragraph [0038]); and a shape memory wire (stretch resistant member 40) (Paragraph [0050] recites that wire (40) can be made of materials suitable for coils 20 and 30, and in [0048], it is discussed that the coils can be made of Nitinol. Therefore wire 40 can be made of a shape memory material Nitinol) coupled with the polymer body, wherein the shape memory wire is secured to the elongate polymer body (See Figure 5, The wire 40 is secured to polymer body 20 via retainer 50).  
	With respect to Claim 2, Strauss discloses: The occlusive device of claim 1, further comprising a coupler at a proximal end (rod 60), the coupler being coupled to the cover (The implant 10 illustrated in FIG. 5 includes a primary coil 20, a secondary coil 30, a stretch-resistant member 40, a retainer 50, and a member 60 for engaging a positioning device 70, [0036]; The distal portion of the rod 60 and the eyelet 64 are disposed in the internal lumen 26. A proximal portion of the rod 60 and the ball 62 extends proximally from the internal lumen 26 and is disposed proximal to the primary and secondary coils 20 and 30, [0039]; Examiner understands that the rod is disposed within the coils, and thus are put together to form a single unit (occlusive device) (See MW definition of coupled) although not statically attached).  
	With respect to Claim 5, Strauss discloses: The occlusive device of claim 1, wherein the shape memory wire is formed of an instilled non-straight shape (See device 10 in Figure 4B and 5, The stretch-resistant member 40 is preferably a single line 46 that extends from the retainer 50 to the eyelet 64, passes through the eyelet 64, and extends from the eyelet 64 to the retainer 50. The line 46 can also be a filament or a braid. When passing through the eyelet 64, the line 46 is preferably wrapped through the eyelet 64 to form a knot 48, [0040]; Examiner understands that a braid by inherency of its shape is not straight and also notes that due to the knot being created, the stretch-resistant member (shape memory wire) is in an instilled non-straight shape and thus meets the limitations of the claim).  
With respect to Claim 6, Strauss discloses: The occlusive device of claim 1, wherein the cover comprises a first and second fiber (The primary coil 20, secondary coil 30, and the stretch-resistant member 40 can also comprise at least one fiber 85. The fiber(s) 85 can be a plurality of fibers, at least one bundle of fibers, or a plurality of fiber bundles, [0043]).   
	 
	With respect to Claim 9, Strauss discloses: The occlusive device of claim 1, wherein the elongate polymer body, cover and shape memory wire are secured together (See Figure 5, wherein the distal end of cover 30 is secured to the proximal end of the polymer body 20 and wire 40 is secured via retainer 50,… The secondary coil 30 may be affixed…to the proximal end 22 of the primary coil 20, [0038]; A distal end 44 of the stretch-resistant member engages the retainer 50, [0039]; ).  
	With respect to Claim 11, Strauss discloses: The occlusive device of claim 1, wherein the shape memory wire extends over 1 or more segments along the length of the elongate polymer body (See Figure 5, Stretch resistant member 40, extends throughout the entire length of coil 20).
	With respect to Claim 12, Strauss discloses: The occlusive device of claim 1, wherein the shape memory wire is a shape memory metallic alloy (The primary and secondary coils 20 and 30 and rod 60 are preferably made of a biocompatible metal or metal alloy wire…The stretch-resistant member 40 …are preferably made from a wide variety of materials…can include any of the metals suitable for making the primary and secondary coils 20 and 30, [0046-0050]).  
	With respect to Claim 13, Strauss discloses: The occlusive device of claim 12, wherein the shape memory metallic alloy is nitinol (The primary and secondary coils 20 and 30 and rod 60 are preferably made of a biocompatible metal or metal alloy wire…Additional metals include the super elastic metals such as "Nitinol" and the like…The stretch-resistant member 40 …are preferably made from a wide variety of materials…can include any of the metals suitable for making the primary and secondary coils 20 and 30, [0046-0050]).  
	With respect to Claim 20, Strauss discloses: (Figure 3, 4B-8A) An occlusive device (Figure 3, implant 10, See Figure 4B for use) comprising: an elongate polymer body (primary coil 20 and fiber 85) (The …fibers/fiber bundles 85 are preferably made of polymeric materials, [0051]; Examiner understands that since the primary coil 20 contains polymeric fiber 85, it is therefore a “polymer body” as claimed)), the elongate polymer body including a cover (secondary coil 30), the cover configured to closely conform (the distal end of 30 conforms against or into the proximal end of 20) to at least the polymer body (See Figure 5, See paragraph [0038]), the cover being formed of a fiber (85) (The primary coil 20, secondary coil 30…comprise at least one fiber 85, [0043]), wherein the polymer body comprises radiopaque and shape memory properties alloy (The primary and secondary coils 20 and 30 and rod 60 are preferably made of a biocompatible metal or metal alloy wire… The metal or metal alloy can be radiopaque, [0046-0048]).
With respect to Claim 21, Strauss discloses: The occlusive device of claim 20, wherein the elongate polymer body (20) comprises a proximal end (22), the proximal end comprising a coupler (rod 60, See figure 5).
With respect to Claim 22, Strauss discloses: The occlusive device of claim 20, wherein the polymer body (20) is formed in an instilled non-straight shape (See Figure 5, secondary coil 20 is in the form of a coil and inherently a non-straight shape).


Claim(s) 1-10, 12-13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. [2016/0206419].
With respect to Claim 1, Hebert discloses: (Figure 1 and 4A; Micrograft 10′ is similar to micrograft 10 as it formed from a braided tube 12′ and has the same features and functions of tube 12 as well as can include any of the alternate constructions described herein, [0161]) An occlusive device (micrograft 10) comprising: an elongate polymer body (core element 27; core mandrel can be made of a variety of materials such as metal, wire, polymers or other textile fibers…The micrograft 10 can also include a permanent core element such as shown in the embodiment of FIG. 4A, [0134-0135]) including a cover (braided tube 12) formed of a fiber (…tubular body 12 may be braided, woven or knitted, partially or completely, from monofilaments or multi-filament yarns, strands, sutures, microfibers, [0149]), wherein the cover is configured to closely conform to at least the polymer body (See figure 4A); and a shape memory wire (tube 29, … tube 29, preferably composed of Nitinol, [0161]) coupled with the polymer body, wherein the shape memory wire is secured to the elongate polymer body (...tube 29, preferably composed of Nitinol, although other materials can be utilized, is seated within proximal coils of the tube 29, preferably screwed or twisted into the coil windings of the helical core element 27, [0161]).
With respect to Claim 2, Hebert discloses: The occlusive device of claim 1, further comprising a coupler (marker band 22) at a proximal end, the coupler being coupled to the cover (See Figure 1).
With respect to Claim 3, Hebert discloses: The occlusive device of claim 1, wherein the fiber is braided (…tubular body 12 may be braided, woven or knitted, partially or completely, from monofilaments or multi-filament yarns, strands, sutures, microfibers, [0149]).
With respect to Claim 4, Hebert discloses: The occlusive device of claim 1, wherein the fiber is knitted (…tubular body 12 may be braided, woven or knitted, partially or completely, from monofilaments or multi-filament yarns, strands, sutures, microfibers, [0149]).
With respect to Claim 5, Hebert discloses: The occlusive device of claim 1, wherein the shape memory wire (29) is formed of an instilled non-straight shape (…is seated within proximal coils of the tube 29, preferably screwed or twisted into the coil windings of the helical core element 27, [0161]).
With respect to Claim 6, Hebert discloses: The occlusive device of claim 1, wherein the cover (12) comprises a first and second fiber (…the micrograft can be formed using a braided multi-filament polyester (e.g., PET) yarn, but it may be formed of other flexible mono or multi-filament fibers, yarns, or textile materials, [0073]; …tubular body 12 may be braided, woven or knitted, partially or completely, from monofilaments or multi-filament yarns, strands, sutures, microfibers, [0149]).
With respect to Claim 7, Hebert discloses: The occlusive device of claim 6, wherein the shape memory wire (29) is interlaced in the cover (12; The micrograft 10 can also include a permanent core element such as shown in the embodiment of FIG. 4A, [0135]…is seated within proximal coils of the tube 29, preferably screwed or twisted into the coil windings of the helical core element 27, [0161]; Examiner understands that because the core element (elongate polymer body) is integral to the micrograft which is formed by the braid (cover), the tube 29 (shape memory wire) twisting into the windings of the core meet the limitation of having a wire interlaced in the cover as claimed).
With respect to Claim 8, Hebert discloses: The occlusive device of claim 1, wherein the cover (12) is formed to wrap around the shape memory wire (29) and the elongate polymer body (27, See figure 4A).
With respect to Claim 9, Hebert discloses: The occlusive device of claim 1, wherein the elongate polymer body, cover and shape memory wire are secured together (See figure 1 or 4A…two marker bands are shown, in alternate embodiments, there may be one band or more than two bands placed around the tubular body along portions of its length, [0153]).
With respect to Claim 10, Hebert discloses: The occlusive device of claim 9, wherein the elongate polymer body (27), cover (12), and shape memory wire (12) are secured together with at least one of a band (marker band 22), a clamp, a cap, adhesive, or a tubular element (See figure 1…two marker bands are shown, in alternate embodiments, there may be one band or more than two bands placed around the tubular body along portions of its length, [0153]).
With respect to Claim 12, Hebert discloses: The occlusive device of claim 1, wherein the shape memory wire is a shape memory metallic alloy (tube 29,…tube 29, preferably composed of Nitinol, [0161]).
With respect to Claim 13, Hebert discloses: The occlusive device of claim 12, wherein the shape memory metallic alloy is nitinol (tube 29,…tube 29, preferably composed of Nitinol, [0161]).
Claim 20, Hebert discloses: (Figure 1 and 4A; Micrograft 10′ is similar to micrograft 10 as it formed from a braided tube 12′ and has the same features and functions of tube 12 as well as can include any of the alternate constructions described herein, [0161]) An occlusive device (micrograft 10) comprising: an elongate polymer body (core element 27; core mandrel can be made of a variety of materials such as metal, wire, polymers or other textile fibers…The micrograft 10 can also include a permanent core element such as shown in the embodiment of FIG. 4A, [0134-0135]) including a cover (braided tube 12), the cover configured to closely conform to at least the polymer body (See figure 4A), the cover being formed of a fiber (…tubular body 12 may be braided, woven or knitted, partially or completely, from monofilaments or multi-filament yarns, strands, sutures, microfibers, [0149]), wherein the polymer body comprises radiopaque and shape memory properties (…another alternate to the bands, laser cut Nitinol structures that are made increasingly radiopaque can be utilized. These structures can be glued, melted over, sewn or otherwise attached to the proximal and/or distal ends of the micrograft, either on the inner or outer diameter, and/or attached along a length of the tubular body, [0157]).
With respect to Claim 21, Hebert discloses: The occlusive device of claim 20, wherein the elongate polymer body comprises a proximal end (See Figure 1), the proximal end comprising a coupler (marker band 22).
With respect to Claim 22, Hebert discloses: The occlusive device of claim 20, wherein the polymer body (27) is formed in an instilled non-straight shape ( 27 is comprised of helical windings as discussed in [0161], it is therefore is a non-straight shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al [2008/0228215] in view of Landsman et al [2015/0216688].
With respect to Claim 14, Strauss discloses: (Figure 3, 4B-8A) An occlusive device (Figure 3, implant 10, See Figure 4B for use) comprising: an elongate polymer body (primary coil 20 and fiber 85) (The … fibers/fiber bundles 85 are preferably made of polymeric materials, [0051]; Examiner understands that since the primary coil 20 contains polymeric fiber 85, it is therefore a “polymer body” as claimed) including a cover (secondary coil 30); a shape memory wire (stretch resistant member 40) (Paragraph [0050] recites that wire (40) can be made of materials suitable for coils 20 and 30, and in [0048], it is discussed that the coils can be made of Nitinol. Therefore wire 40 can be made of a shape memory material Nitinol) coupled with the polymer body, wherein the shape memory wire is secured to the elongate polymer body (See Figure 5, The implant 10 illustrated in FIG. 5 includes a primary coil 20, a secondary coil 30, a stretch-resistant member 40, [0036]); and an engagement structure (ball 62; The ball 62 can be replaced with another structure such as a disc, hook, or ring structure that preferably provides an external diameter or equivalent dimension comparable to the ball 62, [0042]) formed at a proximal end of the elongate polymer body (See Figure 5), the engagement structure configured to releasably attach with a pusher member (positioning device 70)( See figure 3, …the implant 10 can engage a positioning device 70 such that the ball 62 and the proximal portion of the rod 60 engage the distal end 74 of the positioning device 70…The end cap 79 can have a port 80 through which the rod 60 communicates with the positioner lumen 81. The positioner 75 can also include a cord 82 that occludes a portion of the port 80 to prevent the disengagement of the implant 10 from the implant interface 78, [0056]),…, wherein the tube is coupled to the cover (See figure 5, connected through rod 60).  
Strauss fails to disclose: the engagement structure comprising a tube and the tube is coupled to the cover.
Within the same field of implantable devices, Landsman teaches: (Figure 4 or 8) the engagement structure (friction plug 20) comprising a tube (…vascular implant is connected to a friction plug to fit the friction plug and the implant in the lumen of the braided coil catheter, [0030]; … the friction plug is shaped like a sphere, …cylinder, [0038]; Examiner understands a cylinder to be the equivalent of a tube).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the 
With respect to Claim 15, Strauss as modified by Landsman further discloses: The occlusive device of claim 14 wherein the tube is coupled to the cover with a girth hitch knot (...stretch-resistant member 40 and the eyelet 64 form a coupling that can comprise any type of connection…When passing through the eyelet 64, the line 46 is preferably wrapped through the eyelet 64 to form a knot 48, and is most preferably formed as a hitch knot, [0040]).
	With respect to Claim 16, Strauss further discloses: The occlusive device of claim 14, wherein the polymer body comprises a single polymer strand (primary coil 20) (fiber 85), The primary coil 20, secondary coil 30, and the stretch-resistant member 40 can also comprise at least one fiber 85. The fiber(s) 85 can be a plurality of fibers, at least one bundle of fibers, or a plurality of fiber bundles, [0043]; The stretch-resistant member 40, retainer 50, and fibers/fiber bundles 85 are preferably made of polymeric materials, [0051]; Examiner understands that due to the primary coil and secondary coil (elongate polymer body and cover) being formed of fibers (See fiber citation below) and the fibers being formed of polymeric materials, that the primary and secondary (elongate polymer body and cover) are also formed of polymeric materials).  
	With respect to Claim 17, Strauss further discloses: The occlusive device of claim 14, wherein the polymer body is radiopaque and shape memory (The primary and secondary coils 20 and 30 and rod 60 are preferably made of a biocompatible metal or metal alloy wire… The metal or metal alloy can be radiopaque, [0046-0048]).
	With respect to Claim 18, Strauss further discloses: The occlusive device of claim 14, wherein the shape memory wire comprises a multifilament braided structure formed in an instilled non-straight form (See device 10 in Figure 4B and 5, The stretch-resistant member 40 is preferably a single line 46 that extends from the retainer 50 to the eyelet 64, passes through the eyelet 64, and extends from the eyelet 64 to the retainer 50. The line 46 can also be a filament or a braid. When passing through the eyelet 64, the line 46 is preferably wrapped through the eyelet 64 to form a knot 48, [0040]; Examiner understands that a braid by inherency of its shape is not straight and also notes that due to the knot being created, the stretch-resistant member (shape memory wire) is in an instilled non-straight shape and thus meets the limitations of the claim).  
	With respect to Claim 19, Strauss further discloses: The occlusive device of claim 14, wherein the shape memory wire comprises multifilament structure comprises a first filament and a second filament, the first filament and second filament each being formed in a different shape (See device 10 in Figure 4B and 5, The stretch-resistant member 40 is preferably a single line 46 that extends from the retainer 50 to the eyelet 64, passes through the eyelet 64, and extends from the eyelet 64 to the retainer 50. The line 46 can also be a filament or a braid. When passing through the eyelet 64, the line 46 is preferably wrapped through the eyelet 64 to form a knot 48, [0040]; Examiner understands that a braid by inherency of its shape is not straight, has multiple filaments, and also notes that due to the knot being created, the stretch-resistant member (shape memory wire) is in an instilled non-straight shape and thus meets the limitations of the claim).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.A.C./
Junior Examiner, Art Unit 3771                   

/KATHERINE M SHI/Primary Examiner, Art Unit 3771